UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6589



LEVERN RAY WILSON,

                                               Plaintiff - Appellant,

          versus


BRIAN STROTHER; SCOTT GERMON,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CA-97-1004-5-22AK)


Submitted:   August 17, 1999              Decided:   September 2, 1999


Before ERVIN, HAMILTON, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Levern Ray Wilson, Appellant Pro Se. Robert Thomas King, WILLCOX,
BUYCK & WILLIAMS, P.A., Florence, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Levern Ray Wilson appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.   We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation to grant D3efendants’ motion

for summary judgment and find no reversible error. Accordingly, we

affirm on the reasoning of the district court.      See Wilson v.

Strother, No. CA-97-1004-5-22AK (D.S.C. Mar. 29, 1999).*   We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
March 26, 1999, the district court’s records show it was entered on
the docket sheet on March 29, 1999. Pursuant to Fed. R. Civ. P. 58
and 79(a), we consider the date the order was entered as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2